Case 1:20-mc-00059-DLC Document 10 Filed 03/04/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

In re Application of SOCIAL & HEALTH Case No. 20-mc-0059 (DLC)
INSURANCES (SZV),

Applicant,

For an Order Pursuant to 28 U.S.C. § 1782
Granting Leave to Obtain Discovery from

JPMorgan Chase & Co. for Use in Foreign
Proceedings.

 

 

 

 

PROPOSED ORDER

This matter having come before the Court on Social & Health Insurances SZV’s (“SZV”)

 

Application for an Order Pursuant to 28 U.S.C. § 1782 Granting Leave to Obtain Discovery from
JPMorgan Chase & Co. for Use in Foreign Proceedings (Dkt. Nos. 1-3) (“Application”); and
WHEREAS SZV filed a revised proposed subpoena directed to J PMorgan Chase Bank,
N.A. (“Chase”) on February 10, 2020 (Dkt. No. 6-1) (“Amended Subpoena”), and
WHEREAS Counsel for SZV and Chase have conferred and agreed as set forth in this
Proposed Order;
IT IS HEREBY ORDERED as follows:
1. The Application is granted, subject to the limitations set forth in this Order.
2. Request for Production No. 3 in the Amended Subpoena is withdrawn, and Chase
will respond to Requests for Production Nos. 1, 2, and 4 in the Amended Subpoena within

twenty (20) days of the date of this Order.

 
Case 1:20-mc-00059-DLC Document 10 Filed 03/04/20 Page 2 of 2

3. Any documents and information obtained from Chase in response to the Amended
Subpoena will be used only in a foreign proceeding and Chase will not be a party in any such

foreign proceeding.

SZ Clark of Crust sAadll vse bes omer ,

Dated: A ke ho Ihc
HONORATEE DENISE L. COTE, U.S.D.J.

 
